Citation Nr: 9931838	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-36 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
headaches.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a 
fracture of the fifth metacarpal of the right hand.

4.  Entitlement to service connection for a back disorder, 
claimed as back pain.

5.  Entitlement to service connection for an eye disorder, 
claimed as flash burns and spots in the eyes.

6.  Entitlement to service connection for a neurological 
disorder, claimed as blackouts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to June 
1968.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions by 
the New Orleans, Louisiana, Regional Office (RO).


REMAND

In reviewing the record, the Board notes that, in an Appeal 
to the Board (VA Form 9) received in August 1996, the veteran 
requested a personal hearing before a member of the Board at 
the RO.

In a letter received in May 1998, the veteran stated that he 
was incarcerated and he requested that his hearing be 
postponed until his release from prison in 1999.  In another 
Appeal to the Board received in July 1998, the veteran again 
requested that his hearing be scheduled in 1999 because he 
was incarcerated at that time and he would not be released 
until 1999.

In a Report of Contact (VA Form 119) dated in July 1999, it 
was noted that the RO attempted to secure the veteran's 
current address and telephone number from directory 
assistance, but that there was no listing for the veteran in 
Breaux Bridge, Louisiana.  By a letter dated in July 1999, 
the RO requested that the veteran inform that office whether 
he had been released from prison and whether he still desired 
a hearing on his claims.  However, that letter was returned 
to the RO by the United States Postal Service with "returned 
to sender."

In his informal hearing presentation dated in September 1999, 
the veteran's accredited representative requested that this 
case be remanded to the RO to schedule the veteran for a 
personal hearing before a member of the Board.  The veteran's 
accredited representative recognized that there had been 
several unsuccessful attempts to contact the veteran since 
his release from prison in 1999, and that the veteran had 
requested a personal hearing of his claimed conditions.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran 
through his accredited representative and 
confirm the veteran's current address.  

2.  The RO should write to the St. Martin 
Sheriff Department, 437 West Mill Avenue, 
Breaux Bridge, Louisiana, 70517.  The RO 
should explain that VA is attempting to 
give the veteran a hearing, ask if they 
have the veteran's current address, or if 
they know of someone, such as a parole 
officer, who would have the information.  
They should be asked for the veteran's 
current address, or if privacy rules 
prohibit furnishing that information, the 
Sheriff should be asked to forward a 
request for the veteran's address through 
his parole officer or other channel as 
may be appropriate.  

3.  If the veteran is contacted and 
available for a hearing, the RO should 
schedule a hearing before a member of the 
Board, "in the order in which the 
requests for such hearings within the 
area" were received by the RO.  See 38 
C.F.R. § 20.704(a) (1999).  

If the veteran is not contacted, the RO 
should return the case to the Board, with 
notice to representative and to the 
veteran at his last address of record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  This REMAND is for procedural reasons, 
to allow the veteran to present evidence.  The Board does not 
yet address whether there is evidence that his claims are 
well grounded.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


